DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/24/2022 amended claims 1, 12, 16, and 20-22.  Claims 1, 3-10, 12-16, 18, and 20-22 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 12, 16, and 20-22.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 13-16, 18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2019148700 A1) in view of Marc (US 20160126438 A1) and in further view of Chikagawa (US 20180366631 A1) or Cho (US 20190081223 A1).
Regarding claims 1 and 16, Liu teaches projection device (1; Fig. 1-5) comprising a housing, a light source module, a light valve, a projection lens (10), a temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212), and a temperature sensing element (22, 33).  Even though, Liu does not explicitly teach the projection device having a housing, a light source module, and a light valve; it is well known that a projection device have a light source module and a light valve in a housing, where the light source module is disposed in the housing and is configured to provide an illumination beam, the light valve is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam (see US 20090141249 A1).  Liu further teaches the projection lens (10) is disposed on a transmission path of the image beam and comprises a lens barrel (10) having a curved surface, the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) is disposed on the projection lens (10) and is configured to cool or heat the projection lens (10) based on a temperature of the projection device (1) sensed by the temperature sensing element (22, 33), wherein the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) include one or more TEC chips (thermoelectric element) which include a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, wherein the temperature sensing element (22, 33) is disposed in the housing for sensing the temperature of the projection device (1).  Liu further teaches the projection device comprises a warm start mode (in the first embodiment; Fig. 1-2) and a cold start mode (in the second embodiment; Fig. 3-4), and when the temperature sensed by the temperature sensing element (22, 33) is greater than or equal to a preset temperature, the projection device is in the warm start mode, a voltage is applied to the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) so that a temperature of the first substrate is less than a temperature of the second substrate, and when the temperature sensed by the temperature sensing element (22, 33) is less than the preset temperature, the projection device is in the cold start mode, a voltage is applied to the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) so that the temperature of the first substrate is greater than the temperature of the second substrate.
Liu does not teach the warm mode and the cold mode being integrated in one thermoelectric device.
Marc teaches having the warm mode and the cold mode being integrated in one thermoelectric device ([0218]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu with Marc; because it allows maintaining the temperature of the device in a more precise range. 
Liu does not teach the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the lens barrel (10), and the temperature control surface is configured to be connected to the curved surface of the lens barrel (10), wherein the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) comprises a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is in a curved shape and is connected to the curved surface.
Chikagawa teaches the temperature control element (3001; Fig. 13 and 14) has a temperature control surface (30022a), the shape of the temperature control surface matches the curved surface of the hot object (HS), and the temperature control surface (30022a) is configured to be connected to the curved surface of the hot object (HS), wherein the temperature control element (3001) comprises a first substrate (3022), a second substrate (30), and a plurality of semiconductor structures (10) connected between the first substrate (3022) and the second substrate (30), and the first substrate (3022) is in a curved shape and is connected to the curved surface (Fig. 13 and 14).  Additionally, Cho teaches the temperature control element (100; Fig. 6, 9, 14) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the hot object, and the temperature control surface is configured to be connected to the curved surface of the hot object, wherein the temperature control element (100) comprises a first substrate (110), a second substrate (120), and a plurality of semiconductor structures (130, 140) connected between the first substrate (110) and the second substrate (120), and the first substrate (110) is in a curved shape and is connected to the curved surface (Fig. 6, 9, 14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu and Marc with Chikagawa/Cho; because  it improves heat conduction/transfer.
Regarding claim 3, the combination of Liu, Marc and Cho consequently results in the second substrate (120 of Cho) is in a curved shape (Fig. 6, 9, 14 of Cho). 
Regarding claim 4. the combination of Liu, Marc and Chikagawa consequently results the second substrate (30) is in a flat shape (Fig. 13 and 14 of Chikagawa).  
Regarding claim 5, the combination of Liu, Marc and Cho consequently results in a heat dissipation module (300 of Cho) connected to the second substrate (Fig. 6, 9, 14 of Cho).  
Regarding claim 6, the combination of Liu, Marc and Chikagawa/Cho consequently results in the curvature of the first substrate is different from the curvature of the second substrate (Fig. 13 and 14 of Chikagawa; Fig. 6, 9, 14 of Cho). 
Regarding claim 7, Liu, as modified by Mark and Chikagawa/Cho, further teaches the lens barrel (10) includes a light incident portion and a light exit portion opposite to each other, and an extension portion located between the light incident portion and the light exit portion, and length of the light incident portion, the light exit portion, or the extension portion respectively occupies one-third to two-thirds of the total length of the lens barrel (10; Fig. 1-4).  
Regarding claim 8, Liu, as modified by Marc and Chikagawa/Cho, further teaches the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) is connected to the light incident portion (102; [0035], [0038], [0048]).  
Regarding claim 9, Liu, as modified by Marc and Chikagawa/Cho, further teaches the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) is connected to the light exit portion (101; [0035], [0038], [0048]).  
Regarding claim 10, Liu, as modified by Marc and Chikagawa/Cho, further teaches the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) is connected to the extension portion ([0048]).  
Regarding claim 13, Liu, as modified by Marc and Chikagawa/Cho, further teaches when the temperature of the projection device sensed by the temperature sensing element (22, 33) is greater than or equal to 40 degrees Celsius, the temperature of the first substrate is less than the temperature of the second substrate ([0040]-[0044]).  
Regarding claim 14, Liu, as modified by Marc and Chikagawa/Cho, further teaches a material of the lens barrel (10) is plastic or metal ([0002], [0021], [0039]).  
Regarding claim 15, Liu, as modified by Marc and Chikagawa/Cho, further teaches the projection lens is a replaceable lens structure.  
Regarding claim 18, Liu, as modified by Marc and Chikagawa/Cho, the preset temperature is 40 degrees Celsius ([0030]-[0033], [0040]-[0044]).  
Regarding claim 20, Liu teaches a temperature control method of a projection device (Fig. 1-5), wherein the projection device comprises a projection lens, a temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212), and a temperature sensing element (22, 33), wherein the projection lens comprises a lens barrel (10) having a curved surface, and the temperature control surface is configured to be connected to the curved surface of the lens barrel (10), wherein the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) include one or more TEC chips (thermoelectric element) which comprise a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is connected to the curved surface, and wherein the temperature control method comprises: sensing a sensed temperature of the projection device by the temperature sensing element (22, 33); starting the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) according to the sensed temperature; and cooling or heating the projection lens of the projection device by the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212), wherein the starting the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) according to the sensed temperature comprises: comparing the sensed temperature with a preset temperature; and starting the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) according to a difference between the sensed temperature and the preset temperature, so as to cool or heat the projection lens, wherein, in the first embodiment, the temperature control element (21, 23, 231, 2311, 2312) heats the projection lens when the sensed temperature is less than or equal to the preset temperature, and, in the second embodiment, the temperature control element (31, 32, 3211, 3212) cools the projection lens when the sensed temperature is greater than the preset temperature, wherein the temperature of the first substrate is controlled to be greater than the temperature of the second substrate when the sensed temperature is less than or equal to the preset temperature, wherein when the temperature of the projection device sensed by the temperature sensing element (22, 33) is less than or equal to 40 degrees Celsius  ([0030]-[0033], [0040]-[0044]), applying a positive voltage to the plurality of semiconductor structures so that the temperature of the first substrate is greater than the temperature of the second substrate.  
Liu does not teach the heating mode and the cooling mode being integrated in one thermoelectric device.
Marc teaches having the heating mode and the cooling mode being integrated in one thermoelectric device ([0218]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu with Marc; because it allows maintaining the temperature of the device in a more precise range.
Liu does not teach the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the lens barrel (10), and the temperature control surface is configured to be connected to the curved surface of the lens barrel (10), wherein the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) comprises a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is in a curved shape and is connected to the curved surface.
Chikagawa teaches the temperature control element (3001; Fig. 13 and 14) has a temperature control surface (30022a), the shape of the temperature control surface matches the curved surface of the hot object (HS), and the temperature control surface (30022a) is configured to be connected to the curved surface of the hot object (HS), wherein the temperature control element (3001) comprises a first substrate (3022), a second substrate (30), and a plurality of semiconductor structures (10) connected between the first substrate (3022) and the second substrate (30), and the first substrate (3022) is in a curved shape and is connected to the curved surface (Fig. 13 and 14).  Additionally, Cho teaches the temperature control element (100; Fig. 6, 9, 14) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the hot object, and the temperature control surface is configured to be connected to the curved surface of the hot object, wherein the temperature control element (100) comprises a first substrate (110), a second substrate (120), and a plurality of semiconductor structures (130, 140) connected between the first substrate (110) and the second substrate (120), and the first substrate (110) is in a curved shape and is connected to the curved surface (Fig. 6, 9, 14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu and Marc with Chikagawa/Cho; because  it improves heat conduction/transfer.
Regarding claim 21, Liu, as modified by Marc and Chikagawa/Cho, further teaches when the temperature of the projection device sensed by the temperature sensing element (22, 33) is greater than 40 degrees Celsius, applying a negative voltage to the plurality of semiconductor structures so that the temperature of the first substrate is less than the temperature of the second substrate ([0030]-[0033], [0040]-[0044]).  
Regarding claim 22, Liu, as modified by Marc and Chikagawa/Cho, further teaches sensing a controlled temperature of the projection device; and changing a voltage value of the temperature control element (21, 23, 231, 2311, 2312, 31, 32, 3211, 3212) according to the controlled temperature ([0030]-[0033], [0040]-[0044]).
 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2019148700 A1) in view of Chikagawa (US 20180366631 A1) or Cho (US 20190081223 A1).
Regarding claim 12, Liu teaches projection device (1) comprising a housing, a light source module, a light valve, a projection lens (10), a temperature control element (23, 231, 2311, 2312), and a temperature sensing element (22).  Even though, Liu does not explicitly teach the projection device having a housing, a light source module, and a light valve; it is well known that a projection device have a light source module and a light valve in a housing, where the light source module is disposed in the housing and is configured to provide an illumination beam, the light valve is disposed on a transmission path of the illumination beam and is configured to convert the illumination beam into an image beam (see US 20090141249 A1).  Liu further teaches the projection lens (10) is disposed on a transmission path of the image beam and comprises a lens barrel (10) having a curved surface, the temperature control element (23, 231, 2311, 2312) is disposed on the projection lens (10) and is configured to cool or heat the projection lens (10), wherein the temperature control element (23, 231, 2311, 2312) include one or more TEC chips (thermoelectric element) which include a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, wherein the temperature sensing element (22) is disposed in the housing for sensing a temperature of the projection device (1), wherein when the temperature of the projection device (1) sensed by the temperature sensing element (22) is less than or equal to a preset temperature, the temperature of the first substrate is greater than the temperature of the second substrate, and the preset temperature is 40 degrees Celsius.
Liu does not teach the temperature control element (23, 231, 2311, 2312) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the lens barrel (10), and the temperature control surface is configured to be connected to the curved surface of the lens barrel (10), wherein the temperature control element (23, 231, 2311, 2312) comprises a first substrate, a second substrate, and a plurality of semiconductor structures connected between the first substrate and the second substrate, and the first substrate is in a curved shape and is connected to the curved surface.
Chikagawa teaches the temperature control element (3001; Fig. 13 and 14) has a temperature control surface (30022a), the shape of the temperature control surface matches the curved surface of the hot object (HS), and the temperature control surface (30022a) is configured to be connected to the curved surface of the hot object (HS), wherein the temperature control element (3001) comprises a first substrate (3022), a second substrate (30), and a plurality of semiconductor structures (10) connected between the first substrate (3022) and the second substrate (30), and the first substrate (3022) is in a curved shape and is connected to the curved surface (Fig. 13 and 14).  Additionally, Cho teaches the temperature control element (100; Fig. 6, 9, 14) has a temperature control surface, the shape of the temperature control surface matches the curved surface of the hot object, and the temperature control surface is configured to be connected to the curved surface of the hot object, wherein the temperature control element (100) comprises a first substrate (110), a second substrate (120), and a plurality of semiconductor structures (130, 140) connected between the first substrate (110) and the second substrate (120), and the first substrate (110) is in a curved shape and is connected to the curved surface (Fig. 6, 9, 14).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liu with Chikagawa/Cho; because it improves heat conduction/transfer.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-10, 13-16, 18, 21, and 22 have been considered but are moot because the new ground of rejection necessitated by the amendment/s of claims 1 and 16.
Further study of Liu (WO 2019148700 A1) calls for the withdrawal of the statement regarding the nonobviousness/allowability of claims 12 and 20.  This office action is made non-final.
Furthermore, applicant/s argue, that “Liu does not teach to set a preset temperature for determining whether to start (i.e., turn on) the projection device in a warm start mode or in a cold start mold.”  (Remarks. P. 13).
Examiner respectfully disagrees.  Liu specifically teaches maintaining stable operation condition from the start of the projector both in first and second embodiments.  Furthermore, neither the claim nor the specification limit the timing or manner of the cooling or heating operation at the start of the projector; hence start mode is interpreted as cooling mode or heating mode after the start of the projector.
Applicant/s also argue, 
Moreover, Chikagawa and Cho should not be combined with Liu or Kuroda (the previous primary citation), because both the thermoelectric conversion module 3001 in Chikagawa and the thermal power generation module 10 in Cho are only used to detect a temperature of the heating body and have no effect on cooling or heating the heating body. When those skilled in the art are strived to solve the problem of effectively dissipating heat or heating the projection lens, with reference to the teachings of Chikagawa and Cho, they would not have been motivated or suggested to arrive at the features of the amended independent claim 1 of the present invention.  (Remarks; p. 13-14).
Examiner respectfully disagrees.  Chikagawa and Cho specifically teaches the thermoelectric conversion module 3001 in Chikagawa and the thermal power generation module 10 in Cho are used to illustrate the mounting method of the thermoelectric device for improved heat transfer and conduction.  Whether the thermoelectric conversion module is used for cooling or heating is secondary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882